 4:18-cv-03115-RGK-PRSE Doc # 64 Filed: 03/05/21 Page 1 of 2 - Page ID # 375




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JESUS BROWN,

                   Plaintiff,                              4:18CV3115

      vs.
                                                MEMORANDUM AND ORDER
ANDY TRAN, in his individual capacity;

                   Defendant.


       This matter is before the court on Plaintiff’s motion (filing 59) seeking the
appointment of counsel. The court cannot routinely appoint counsel in civil cases.
Here, it is not clear that Plaintiff and the court will benefit from the appointment of
counsel at this point. The facts underlying Plaintiff’s claims are not complex, nor
are the legal arguments regarding those claims. Further, the court notes that
Plaintiff has been able to file clear and understandable materials with the court,
indicating his basic ability to present his claims. Thus, Plaintiff’s request for the
appointment of counsel will be denied without prejudice to reassertion. Phillips v.
Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006) (there is no constitutional or
statutory right to appointed counsel in civil cases, and 28 U.S.C. § 1915(e) says
court “may” appoint counsel; “relevant criteria for determining whether counsel
should be appointed include the factual complexity of the issues, the ability of the
indigent person to investigate the facts, the existence of conflicting testimony, the
ability of the indigent person to present the claims, and the complexity of the legal
arguments”); Trotter v. Lawson, 636 F. App’x 371, 373 (8th Cir. 2016)
(unpublished) (appointed counsel may not be warranted early in proceedings and
when it is not clear that plaintiff has difficulty in obtaining and presenting
admissible evidence and lacks skills to present case to jury); Ward v. Smith, 721
F.3d 940, 943 (8th Cir. 2013) (district court did not abuse its “considerable
discretion” in denying inmate’s motion for appointment of counsel in § 1983
action against correctional officers and nurse for excessive force and deliberate
 4:18-cv-03115-RGK-PRSE Doc # 64 Filed: 03/05/21 Page 2 of 2 - Page ID # 376




indifference to serious medical need; neither underlying facts nor legal arguments
were so complex as to require appointment of counsel, and defendant’s well-
written filings with court indicated his basic ability to state claims); Davis v. Scott,
94 F.3d 444, 447 (8th Cir. 1996) (“Indigent civil litigants do not have a
constitutional or statutory right to appointed counsel. The trial court has broad
discretion to decide whether both the plaintiff and the court will benefit from the
appointment of counsel[.]” (internal citation and quotation marks omitted)).

     IT IS THEREFORE ORDERED that: Plaintiff’s Motion for Appointment of
Counsel (filing 59) is denied without prejudice to reassertion.

      Dated this 5th day of March, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
